UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
EDUARD SLININ,
Plaintiff,
DOCKET NO. 15-9674 (RJS)
-against-
ALEX SHNAIDER,
Defendant.
X

PLAINTIFF’S NOTICE OF ADDITIONAL
OBJECTIONS TO DEFENDANT’S TRIAL EXHIBITS

Plaintiff, Eduard Slinin, files this Notice to inform the Court that he intended to lodge, in
the just-filed Pre-Trial Order, objections under Rule 408 of the Federal Rules of Evidence to
Defense EXhibits 13, 14, 16, 18 and 19. Defendant’s EXhibit List is appended to the Pre-Trial
Order as Schedule “2”.

Respectidlly submitted,

   
   
 

` 1berstein & Brave nan, LLP
_ 'for Plaintiff W

L lrence J. Lebo\ tz
225 roadway - Suite 1405
NeW York, NeW York 10007
Tel. (212) 385-0066
Fax. (212) 385-2117
lleboWitZ@dsblaWny.com

